Exhibit 10.11b ADDENDUM TO LICENSE AGREEMENT BETWEEN SEVEN CELLOS AND HARBREW IMPORTS, LTD. This Addendum, dated November 1, 2007, sets forth certain amendments to the License Agreement between Seven Cellos, LLC (“Seven Cellos”) and Harbrew Imports, LLC (“Harbrew”) dated April 26, 2007 (“the License Agreement”). By this Addendum, the parties hereto: i)memorialize their agreement to extend the License to cover specific promotional products related to the Danny DeVito Premium Limoncello (“the Beverage”)identified herein; and ii)create a simplified mechanism by which additional products can be integrated into the License Agreement.Seven Cellos and Harbrew are hereinafter together referred to as “the Parties.” WHEREAS, the Parties desire to expand the License Agreement to include a promotional drinking glass, and for that glass to be subject to the very same compensation terms as defined in the Agreement; WHEREAS, the Parties wish to have a method by which both parties can agree, by mutually signing a one page schedule, to include additional promotional products under the terms of the License Agreement; WHEREAS, the Parties acknowledge and agree that each has given and received from the other consideration that is in addition to the consideration given or received in their Licensing Agreement, which is defined more explicitly below; NOW THEREFORE, in consideration of the mutual covenants herein stated, SEVEN CELLOS and HARBREW agree to clarify or amend particular terms of their License Agreement as follows: 1.
